Citation Nr: 0409079	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  94-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
status post osteotomy and arthroplasties, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
rating in excess of 30 percent for bilateral pes planus, 
status post osteotomy and arthroplasties (hereinafter 
bilateral pes planus).  In September 1993, the veteran 
testified at a hearing before a hearing officer at the RO.  
In July 2000, the veteran testified at a hearing before a 
Veterans Law Judge sitting at the RO.  In October 2000, the 
Board remanded the appeal for further evidentiary 
development.  In January 2004, the veteran was notified that 
the Veterans Law Judge that conducted his July 2000 hearing 
had left the Board, informed of his right to have another 
hearing, and notified that if he failed to respond to the 
letter within 30 days VA would presume that he did not want 
another hearing.  No response was received.  Therefore, 
adjudication of his claim may go forward.
 
On appeal the veteran has raised the issue of entitlement to 
service connection for a skin disorder of the feet, to 
include secondary to pes planus.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

Bilateral pes planus, status post osteotomy and 
arthroplasties, is not pronounced  with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus, status post osteotomy and 
arthroplasties, are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In May 2003, VA notified the 
claimant that he was responsible to support his claim with 
appropriate evidence.  He was also, informed, however, that 
VA would obtain all relevant evidence in the custody any VA 
or private facility he identified.  He was also advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised of the VCAA in the May 2003 letter.  
He previously had been notified in a December 1993 
supplemental statement of the case what clinical findings 
were necessary for an increased rating.  Therefore, the Board 
finds that the duty to notify the appellant of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's was asked by VA 
on three occasions (see RO letters to the veteran dated in 
November 2000, April 2002, and November 2003; also see Board 
remand dated in October 2000) if there were any information 
or evidence he considered relevant to his claim so that VA 
could help him by getting that evidence and, if it was held 
by a private physician, to provide authorizations so that the 
RO could obtain that evidence.  The veteran not, however, 
identify the names of any physicians who treated him for his 
service connected pes planus or provide VA with 
authorizations to obtain his treatment records from the 
private healthcare providers who had filed letters in support 
of his claim (i.e., Bruce D. Bitcover, DPM, and G. F. 
Sciallis, M.D.) but he testified at his July 2000 personal 
hearing that he had not received any recent treatment for his 
disability.  Nonetheless, the record on appeal shows, not 
only letters from Drs. Bitcover and Sciallis filed in support 
of the veteran's appeal, but the results from four VA 
examination that provide medical opinion evidence as to the 
current severity of his service connected pes planus.  See VA 
examinations dated in October 1993, November 1997, May 2002, 
and November 2002.  A review of the record on appeal also 
shows that he was advised of what evidence VA had requested 
and notified in the statement, supplemental statements of the 
case, and the May 2003 letter from the RO of what evidence 
had been received.  Accordingly, the Board finds that all 
available and identified medical records have been obtained 
and there is no indication that any pertinent evidence was 
not received.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, including because the 
VCAA notice was not provided in the order required by 
38 U.S.C.A. § 5103(a) (West 2002) because the appeal was 
pending for years prior to the enactment of the VCAA, the 
Board finds that error to be harmless.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 7, 2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claim

The veteran contends that his service-connected bilateral pes 
planus is manifested by increased adverse symptomatology that 
entitles him to an increased rating.  It is also requested 
that the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Although regulations 
require that a disability be viewed in relation to its 
recorded history, 38 C.F.R. §§ 4.1, 4.2 (2003), when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Historically, the RO granted service connection for bilateral 
pes planus in 1958.  Service connection for status post 
osteotomy and arthroplasties was combined with the rating for 
pes planus, and a 30 percent rating assigned under 38 C.F.R. 
§ 4.71, Diagnostic Code 5276, in June 1990.  That rating has 
remained in effect since.

The veteran is entitled to a 50 percent rating under 
Diagnostic Code 5276 if he has, bilaterally, pronounced pes 
planus with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo achillis on manipulation, that is not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

A review of the record on appeal shows that Dr. Bitcover, in 
his June 1993 and/or February 1997 letters, reported that the 
veteran had, "continued and increased symptomatology."  Dr. 
Bitcover provided the veteran with orthotics, "to alleviate 
his significant pes planus symptomatology."  Dr. Bitcover 
also noted that the remaining stump of the appellant's 5th 
toe proximal phalanx had significantly regenerated since his 
April 1990 surgeries, and was causing an acutely painful and 
quickly recurring corn on the toe's innermost base.  Dr. 
Bitcover noted that the claimant was seen periodically for 
treatment of his symptomatology.

The veteran appeared for a VA examination in October 1993.  
At that time, he complained that his pes planus had become 
progressively worse since military service.  He also 
complained of recurrent corns.  The veteran complained of 
recurrent foot and toe pain as well as the need to use a cane 
when walking outdoors to decrease the weight on his right 
foot.  The veteran thereafter reported that he took aspirin 
and Advil in order to get some relief from the pain.  It was 
next noted that the veteran's post-service medical history 
included a number of toe surgeries as well as removal of 
corns and calluses and he wears arch supports.

On examination, the veteran was wearing dress shoes with no 
orthotics in them.  He had a cane but seemed to move around 
easily without it.  Gait was normal.  Some of the toes had 
postoperative scars.  The left great toe was slightly 
deviated to the left. He had slight overriding of that toe 
onto the big toe.  He had slight tenderness in the metatarsal 
phalangeal joints.  On the right, there was a callous on the 
fifth toe.  The second and third toes were slightly off the 
ground.  The big toe and the third toe overrode the second 
toe.  The callous was slightly tender to palpation.  There 
was no warmth in the feet.  They were not erythematous.  They 
had good range of motion.  X-ray of right foot show slight 
erosive change in proximal phalanx of the fifth toe and no 
abnormality in the left foot.  The diagnosis was "moderate" 
pes planus.

The veteran next appeared for a VA examination in January 
1997.  At that time, the veteran reported that he used 
bilateral orthotics and had chronic foot pain.  On 
examination, he had normal toe and heel walk as well as 
squatting.  The feet were cold to touch.  There was no 
swelling or clubbing, but there were minimal calluses.  The 
feet were tender to palpation on the metatarsal area.  They 
had full range of motion.  X-ray of the feet showed hammer 
toe deformities bilaterally, slight erosion involving the 
distal phalanx of the fifth toe on the right, and ankylosis 
of the proximal interphalangeal joint of the left fifth toe.  
The diagnosis was post-traumatic arthritis of both feet.

At the veteran's May 2002 VA examination, the feet, in the 
fully upright position, were flat but there was a little 
arch.  There was absolutely no valgus deformity, calluses, or 
tenderness.  The claimant's gait was entirely normal.  The 
diagnosis was "[m]ildest of flat feet."  The examiner then 
opined as follows:

The claimant is ... vigorous and without 
any functional limitation and is recently 
retired from all work except that 
involved in taking care of his home.  As 
might be surmised by the claimant's 
normal gait and ability to do all of the 
work involved in taking care of his home, 
the flat feet are not at all productive 
of any disability, let along pronounced 
disability.

The question (whether the) feet (are) 
manifested by marked pronation of both 
feet is answered by the finding of 
absolutely no valgus deformity of either 
foot.  The question (whether there is) 
extreme tenderness of the plantar 
surfaces of both feet is answered by the 
finding of absolutely no tenderness of 
either foot.  This examiner has 
absolutely no idea of what is meant by 
(the question) is the bilateral flat feet 
manifested by marked inward displacement 
of both feet and severe spasm of the 
tendo Achillis of both feet on 
manipulation.  Obviously by my report of 
no valgus deformity of either foot there 
certainly is no inward, let alone marked 
inward displacement of either foot.  This 
examiner has not the slightest idea of 
what is meant by severe spasm of the 
tendo Achillis of both feet on 
manipulation.  In any case, the 
claimant's ankle motion is entirely 
normal.  My only response to (whether) 
bilateral flat feet (are) not improved 
and/or not capable of improving by 
orthopedic shoes or appliances is that 
the claimant's flat feet are clinically 
insignificant, causing absolutely no 
functional impairment and not in need of 
any specific treatment such as orthopedic 
shoes or appliances.

Thereafter, at the November 2002 VA examination, it was noted 
that the veteran complained of pain when walking, which had 
become worse since military service.  The veteran also 
reported that his main problem now was the inability to walk 
more than several blocks without pain, cramping, and weakness 
in his Achilles tendon area.  The veteran denied cramping of 
the calf muscles while walking.  The veteran reported that 
his pes planus is treated with orthotics, his medical history 
included surgery in the 1990's.  Next, the veteran reported 
that he had not seen his podiatrist since approximately 1997 
or 1998 because the doctor told him he could not do anything 
else for him.  The veteran also reported that, while he was 
given orthotics approximately six months after his left foot 
surgery in the 1990's, they did not help his feet and 
sometimes made them worse.

Physical examination revealed, in pertinent part, healed 
surgical scars on some of the toes.  There was palpable bony 
enlargement of the first metatarsophalangeal joint on the 
left side with limited dorsiflexion of that joint, no plantar 
lesions on either foot, and a mild overlapping second toes 
bilaterally.  In stance, there was a moderate collapse of the 
medial arches bilaterally that was flexible and reducible in 
nature.  There was mild abduction of the left forefoot on the 
rear foot.  In neutral calcaneal stance position, the right 
foot was everted two degrees and the left foot was 
perpendicular.  In resting calcaneal stance position, the 
right foot was perpendicular and the left foot was two 
degrees inverted.  Thereafter, the examiner opined as 
follows:

1.  In regard to pronation of the foot, 
there is no marked pronation of either 
foot.  There is, however, moderate 
collapse of the medial arch which is 
reducible in nature.  
2.  There is no focal area of tenderness 
on the plantar aspect of either foot. 
3.  There is not marked inward 
displacement of either foot. 
4.  There is tightness of the tendo 
Achilles bilaterally.  No spasm noted. 
5.  There is some pain to ankle motion on 
the right. 
6.  The patient's flat foot has not been 
improved with appliances, i.e., the 
patient's had orthotics times two without 
improvement of symptoms and he relates 
that he has had two different types of 
'orthopedic shoes' but he was never 
casted for specific orthopedic shoes.  
The question remains as to whether these 
can be improved perhaps with the 
appropriate devices.

The veteran testified at personal hearings in September 1993 
and July 2000.  At these times, he complained of chronic foot 
pain.  He also complained of ankle pain and limitation of 
motion as well as foot muscle spasms every other week and 
reoccurring calluses.  He next reported that his foot pain 
limited his ability to make service calls and caused him to 
lose time from work.  He also testified that his foot pain 
was the reason he only worked a four-day week before he 
retired.  As to his treatment, while he reported that he had 
not been treated at VA and had not seen his private 
podiatrists since February 1997, he took over the counter 
pain medication, and occasionally used orthotics which 
provided a little temporary relief.  He also reportedly used 
a cane to walk in order to take some of the weight off of his 
feet and reduce his pain.  He reported that his pes planus 
caused his toes to be misaligned and this led to both toe 
pain and multiple toe surgeries in the mid 1990's with 
subsequent toe and foot pain.  In July 2000, the veteran also 
reported that he could walk approximately three blocks before 
his foot pain caused him to have to take a rest.  

With the above rating criteria and facts in mind, the Board 
notes that, while Dr. Bitcover reported that the veteran had 
"significant pes planus symptomatology" that required 
ongoing care, neither Dr. Bitcover nor any of the four VA 
examiners opined that his pes planus was manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and/or severe spasm of the 
tendo achillis on manipulation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  In fact, both the May and November 
2002 VA examiners opined these symptoms were not present.  
Moreover, the May 2002 VA examiner characterized the service 
connected pes planus as mild, and the October 1993 and the 
November 2002 VA examiners characterized it as moderate.  

As to the claim that orthotics do not help relive his pain, 
the May 2002 VA examiner opined that "the claimant's flat 
feet are clinically insignificant, causing absolutely no 
functional impairment and not in need of any specific 
treatment such as orthopedic shoes or appliances."  
Therefore, the overwhelming weight of the evidence does not 
show that the veteran's bilateral pes planus meets the 
criteria for an increased rating.  The claim is denied.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27, 4.71a.

In reaching this decision the Board notes that, when 
evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, because the schedular 
criteria for pes planus specifically contemplates the 
existence of pain, providing a higher disability rating based 
on complaints of pain would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2003).  Therefore, DeLuca does 
not apply.

Based on the argument made at the veteran's personal hearing, 
written statements to the RO, and statements to VA examiners 
(i.e., he had, in the past, lost time from work secondary to 
his pes planus) the Board has given consideration to the 
application of 38 C.F.R. § 3.321(b)(1) (2003).  Although the 
veteran has described his pain as being so bad that he had 
lost time from work, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The evidence of record does not demonstrate 
that his pes planus has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the statements to the RO as well as the veteran's 
personal hearing testimony.  The Board recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to the severity of the veteran's disabilities are not 
probative because lay persons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.




ORDER

An increased rating for bilateral pes planus, to include 
osteotomy and arthroplasty, is denied


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



